Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-12, 14, and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the video collection system of independent claim 1, the video collection server of independent claim 12, and the non-transitory computer readable medium of independent claim 14.  The prior art is particularly deficient regarding a request part that selects, based on respective locations of the plurality of terminals and a location of the second area, the at least one of the terminals to be requested to perform the information provision from the plurality of terminals and requests the at least one of the terminals to provide video data of the second area, wherein the request part transmits direction information in which the at least one of the terminals images the second area to the at least one of the terminals, and wherein the at least one of the terminals generates the imaging request screen that requests a user who is holding the at least one of the terminals to image the second area by using the direction information in which the at least one of the terminals images the second area based on a request from the video collection server, as recited in claim 1.  Claims 12 and 14 recite similar features.  Claims 4-11 and 17-21 are dependent upon claims 1 and 12, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482